Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 should further define the managing apparatus already recited in claim 7 for instance such as in claim 14. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb et al. (US 2011/0276194) {Emalfarb} in view of Harty et al. (US 9,153,847) {Harty} 
Regarding claim 1, Emalfarb teaches  a carriable power transfer unit (see Fig. 1) that can be used for bidirectional power transmission between a power network and each of a plurality of vehicles (EVCS) provided with driving power sources (see grid tie connection, solar, backup emergency power; Fig. 1), the power transfer unit comprising: a plurality of connecting portions that are attachable to and detachable from each of the plurality of vehicles (see connectors; Fig. 1), and are used for power transmission between the power transfer unit and each of the plurality of vehicles; and a control unit 
Emalfarb fails to teach a carriable power transfer unit.
Harty teaches a power transfer unit which can be mounted in a desired location in (see column 4 lines 48-67) and can be a bi-directional power transfer unit, (i.e. power to a grid from a vehicle and power from a grid) to charge a battery of a vehicle in (see column 1 line 46-column 2 line 62, column 6 lines 13-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harty into that of Emalfarb thus making it possible to deploy a charging station in any given location based on demand and/or revenue generation.
Regarding claim 10, The combination teaches further comprising an energy accumulating unit such as battery in (see battery 100, Fig. 1 of Emalfarb and 40, Fig. 1 of Harty) that accumulates energy by using electric energy supplied from at least one of the power network and the plurality of vehicles (see power network, Fig. 1; Harty and Fig. 1; Emalafarb) (i.e. the battery can be charged via a vehicle and/or grid power).
Regarding claim 11, The combination teaches wherein the control unit further controls power transfer between the energy accumulating unit and each of the power network and the plurality of vehicles (see renewable panels 500, electronics unit 200, manager 300, storage unit 100, emergency power in a charging/discharging mode, Fig. 1; Emalfarb and connected to a vehicle with a battery storage battery 40 and solar panel 20; Fig. 1, Harty).
Regarding claim 12, The combination teaches further comprising a power generating device (see renewable panels 500, emergency power in a charging/discharging mode and power grid; Fig. 1; Emalfarb) provided to be able to supply power to the plurality of vehicles, and the power network, wherein the control unit further controls power supply from the power generating device to at least any of the plurality of vehicles and the power network ie: power can be supplied in from a solar panel or any power means stored in a battery to be used for charging purposes or to be supplied to a grid in (see para 0005, 0017, 0018, Emalfarb Fig. 1).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb in view of Harty and further in view of Miftakhov et al. (US 2017/0250550).
Regarding claim 2, The combination teaches the power transfer unit. The combination fails to disclose further comprising a vehicle information acquiring unit that acquires each piece of identification information of the plurality of vehicles connected to the plurality of connecting portions.  
Miftakhov teaches a standalone adapter (see Fig. 2) which comprises metering module 222-A, telemetry unit 223-C and authentication unit 223-B which can be used in authentication of a user associated with the vehicle to be charged (see para 0047, 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miftakhov into that of the combination thus making it possible to bill the appropriate consumer or customer based on a unique ID for services rendered.
Regarding claim 3, The combination of Emalfarb et al in view of Harty the power transfer unit. The combination fails to teach further comprising a measuring unit that measures a transmission power amount of power transmitted between the power transfer unit and each of the plurality of vehicles through the plurality of connecting portions.  
Miftakhov teaches a standalone adapter which comprises a metering unit 222-A, telemetry unit 223-C and authentication unit 223-B which can be used in authentication of a user associated with the vehicle to be charged in (see para 0047, 0048).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teaching of Miftakhov into that of the combination thus making it possible to generate a bill for usage of power services by monitoring and measuring power usage.
Regarding claim 4, The combination renders obvious the limitation further comprising a power transfer information generating unit that generates power transfer information that associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit with the transmission power amount of power transmitted between the power transfer unit and a vehicle identified with the piece of the identification information (see Fig. 2, para 0047, 0048; Miftakhov).
Regarding claim 5, The combination teaches  further comprising a positional information acquiring unit that acquires positional information that indicates a position of the power transfer unit/vehicle, wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with the positional information in (see Fig. 2, para 0048; Miftakhov).  
Claim 6,7 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb in view of Harty and further in view of Miftakhov et al. and further in view of Uesugi (US 2011/0246252) { Uesugi }.
Regarding claim 6, The combination teaches the power transfer unit. 
The combination fails to teach the claimed subject matter wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with information that indicates a period during which power has been transmitted between the power transfer unit and a vehicle identified with the piece of the identification information.  
Uesugi teaches a power transfer unit in (see Figs. 1 and 8) wherein a control unit can be used to authenticate and charging information which indicates period during which there was power transmission in (see para 0081, 0083) and also, in communication with an external management server such as (see charging station managing server 24-1; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Uesugi into that of the combination thus making possible to authenticate a user and track/generating charging data.
Regarding claim 7, The combination fails to teach explicitly an external managing apparatus but Uesugi teaches an external management server (see charging station managing server 24-1; Fig. 1) in communication with a charging station.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Uesugi into that of the combination thus making it possible to control a network of chargers over a wide area in an efficient manner and also to be able to generate a bill at a central point for users.
Regarding claim 13, see the explanation as set forth regarding claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb in view of Harty and further in view of Laberteaux et al. (US 2011/0313603) Laberteaux.
Regarding claim 8, The combination fails to teach explicitly wherein the control unit controls power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of a plurality of the driving power sources provided to the plurality of vehicles, and power demand in the power network.  
Laberteaux teaches a charging system in (see Fig. 1) with a control unit (see controller 18, processor 32) wherein power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of a plurality of the driving power sources provided to the plurality of vehicles, and power demand in the power network in (see para 0028-0029).
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to incorporate the teaching of Laberteaux into that of the combination thus making it possible to control discharging/charging of vehicle batteries based on demand and load requirement as taught by Laberteaux.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Emalfarb in view of Harty and further in view of Laberteaux in view of Nakamura (US 2009/0115251). { Nakamura }
Regarding claim 9, The combination teaches using load requirement, and demand for instance to determine discharging/charging of a battery but fails to teach wherein the control unit controls power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of the plurality of driving power sources, and power demand in the power network such that differences between amounts of energy accumulated in the plurality of driving power sources decrease.  
Nakamura teaches a charging device electric powered vehicle and charging system in (see para 0029-0031, 0092 and 0097; Fig. 6) wherein batteries of a driving source with the smallest charge can be charged further to decrease a difference in amount of accumulated charge in comparison with another battery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into that of the combination thus making possible to regulate power share among a plurality of batteries to effectively charge the plurality of electrical powered vehicles as taught by Nakamura in (see para 0031).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Emalfarb in view of Harty and further in view of Miftakhov et al and further in view of Uesugi and further in view of Gopalakrishnan et al. (US 2018/0012164) { Gopalakrishnan }
Regarding claim 14, The combination fails to teach that the managing apparatus can make deployment decisions for a charging station or stations wherein the managing apparatus has: a demand information acquiring unit that acquires information that indicates power demand in a plurality of power networks; and a deciding unit that decides a deployment destination of the power transfer system based on the power demand.  
Gopalakrishnan et al. teaches a managing system which can be used in deciding based on demand possible locations to deploy charging stations in (see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of  Gopalakrishnan in order to analyze where to deploy charging stations in geographical areas based on demand to reduce distancing between charging stations and to station maintenance personnel accordingly to fix them where there are problems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836